                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                Civil Action No. 5:20-cv-00507-D


 TIMOTHY K. MOORE, in his official                    )
 capacity as Speaker of the North Carolina            )
 House of Representatives, PHILIP E.                  )
 BERGER, in his official capacity as President        )
 Pro Tempore of the North Carolina Senate,            )
 BOBBY HEATH, MAXINE WHITLEY, and                     )
 ALAN SWAIN,                                          )
                                                      )            REPLY
                Plaintiffs,                           )    MEMORANDUM OF LAW IN
        v.                                            )    SUPPORT OF DEFENDANTS’
                                                      )      MOTION TO TRANSFER
 DAMON CIRCOSTA, in his official capacity             )            VENUE
 as Chair of the North Carolina State Board of        )
 Elections, STELLA ANDERSON, in her                   )
 official capacity as a member of the North           )
 Carolina State Board of Elections, JEFF              )
 CARMON, III, in his official capacity as a           )
 member of the North Carolina State Board of          )
 Elections, and KAREN BRINSON BELL, in                )
 her official capacity as the Executive Director      )
 of the North Carolina State Board of Elections,      )
                                                      )
                Defendants.                           )




       NOW COME defendants and, in support of their motion to transfer venue to the United

States District Court for the Middle District of North Carolina and replying to Plaintiffs’ Response

to Defendants’ Motion to Transfer [D.E. 21], show the Court the following:




             Case 5:20-cv-00507-D Document 23 Filed 09/29/20 Page 1 of 6
                                          ARGUMENT


       I.      The Pendency of Democracy NC in the Middle District of North Carolina
               Refutes Plaintiffs’ Assertion that Their Claims Could Not Be Presented in
               that District.
       Plaintiffs assert that they could not have brought their claims in the Middle District of

North Carolina because venue is only proper against defendants—members and employees of the

State Board of Elections—in the Eastern District of North Carolina, where the capital city Raleigh

is located. This assertion is plainly refuted by the reality that Democracy North Carolina v. NC

State Board of Elections, M.D.N.C. No. 1:20-cv-457 (filed May 22, 2020) is currently pending in

the Middle District of North Carolina.

       While venue for actions against members and employees of the State Board of Elections

generally does appropriately lie where those members and employees perform their official duties,

venue can be waived. “Nothing in this chapter [28 U.S.C. §§ 1391 et seq.] shall impair the

jurisdiction of a district court of any matter involving a party who does not interpose timely and

sufficient objection to the venue.” 28 U.S.C.S. § 1406. As the Fourth Circuit has noted, “venue

is a personal privilege of the defendant that may be waived.” Young Again Prods. v. Acord, 459

Fed. Appx. 294, 306 (4th Cir. 2011) (citing Leroy v. Great W. United Corp., 443 U.S. 173, 180

(1979)).

       That is why the primary case relied on by plaintiffs, Republican Party of North Carolina,

et al., v. Martin, 682 F. Supp. 834 (M.D.N.C. 1988), is inapposite. In Martin, the defendants

challenged venue in the Middle District and asserted their privilege to venue in the Eastern District

of North Carolina. In Democracy NC, defendants did not; rather, defendants waived any challenge

to venue by not raising it. It is simply untenable to assert that, having waived any challenge to

venue in Democracy NC, defendants could nevertheless successfully challenge venue had this

                                                 2
            Case 5:20-cv-00507-D Document 23 Filed 09/29/20 Page 2 of 6
action, which is clearly related to the subject matter of Democracy NC, been filed in the Middle

District.1 Such a motion would surely be denied by the court, and appropriately so. See Ettore v.

Calvo, 2017 U.S. Dist. LEXIS 48112, at *3 (S.D. Cal. March 30, 2017) (noting with approval a

transfer of venue to a district that was not the situs for any claims “when the defendants waived

their objections to defective venue, so that the case could be adjudicated along with the related

case . . . which was then pending in this District.”)

        The issue raised here is not that venue is generally improper in the Eastern District; rather

it is that the issues raised in this case are so intertwined with a case already pending in the Middle

District that the two cases should be heard together. Plaintiffs’ reliance on the general, and

waivable, rule that venue against State officials lies in the Eastern District is, like their reliance on

Martin, unavailing.


        II.     Plaintiffs’ Own Arguments Demonstrate that Their Claims Are Inextricable
                From the Preliminary Injunction Entered in Democracy NC.

        Plaintiffs assert that the claims and issues raised in this action “are entirely distinct” from

those raised in Democracy NC [D.E. 21 at 4], and that Numbered Memo 2020-19 could not

plausibly have been issued in order to comply with Judge Osteen’s preliminary injunction. 2 They

then expend over a page of their Response arguing about what Judge Osteen did and did not intend

in his preliminary injunction.      Plaintiffs could not have made it any clearer that there is

disagreement between the parties in this case as to what Judge Osteen’s order means, and that they




1
   That is, of course, assuming that this action had been brought as a separate action in the
Middle District rather than raised, as it should have been, in Democracy NC itself.
2
  As noted in defendants’ initial Memorandum of Law on their Motion to Transfer [D.E. 15 at
16], there is no requirement under the first-filed rule that the issues presented in different cases
be identical. Rather, they simply must “bear on a common question.” Berger v. United States
DOJ, 2016 U.S. Dist. LEXIS 84536, at *32 (E.D.N.C. June 29, 2016).
                                                   3
              Case 5:20-cv-00507-D Document 23 Filed 09/29/20 Page 3 of 6
are asking this Court rather than Judge Osteen to resolve that disagreement. By their argument,

plaintiffs themselves have demonstrated that this action and Democracy NC “bear on a common

question.” Berger, 2016 U.S. Dist. LEXIS at *32. Judge Osteen knows what he intended, and the

first-filed rule, as well as judicial economy and efficiency, counsel that he, not a different federal

court, should be called on to determine whether or not Numbered Memo 2020-19 implements his

ruling as he intended.

       The inescapable conclusion in this case is that plaintiffs are using this Court to try and gain

an end-run around both Judge Osteen and the Superior Court of Wake County. Their attempt to

do so should be rejected, and this matter should be transferred to the Middle District of North

Carolina, where Judge Osteen can adjudicate questions about the meaning of his preliminary

injunction.



                                          CONCLUSION

       For the foregoing reasons, this case should be transferred to the United States District Court

for the Middle District of North Carolina.

       This the 29th day of September, 2020.


                                                              JOSHUA H. STEIN
                                                              Attorney General

                                                              /s/ Alexander McC. Peters
                                                              Alexander McC. Peters
                                                              N.C. State Bar No. 13654
                                                              Chief Deputy Attorney General
                                                              N.C. Dept. of Justice
                                                              Post Office Box 629
                                                              Raleigh, NC 27602
                                                              Telephone: (919) 716-6900
                                                              Facsimile: (919) 716-6763
                                                              Email: apeters@ncdoj.gov

                                                  4
              Case 5:20-cv-00507-D Document 23 Filed 09/29/20 Page 4 of 6
                            5
Case 5:20-cv-00507-D Document 23 Filed 09/29/20 Page 5 of 6
                           CERTIFICATE OF WORD COUNT

      Pursuant to Local Rule 7.2(f)(4), the undersigned counsel hereby certifies that the

foregoing Memorandum, including body, headings, and footnotes, contains 896 words as

measured by Microsoft Word.

      Respectfully submitted this the 29th day of September, 2020.


                                                  /s/ Alexander McC. Peters
                                                  Alexander McC. Peters
                                                  Chief Deputy Attorney General




                                              6
          Case 5:20-cv-00507-D Document 23 Filed 09/29/20 Page 6 of 6
